Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowance
	This action is responsive to amendment received on 11/30/2020, Appeal Brief received on 4/15/2021 and Appeal Conference on 8/19/2021, wherein claims 1-20 are pending.

Terminal Disclaimer
	The Terminal Disclaimers filed on 8/18/21 have been reviewed and entered.

Allowable Subject Matter
	Claims 1-20 are allowable over the prior art of record, numbered as originally filed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 are allowable because the best prior art of record or that encountered in searching for the invention fails to disclose or suggest, generating using a template and content from a document that is determined to be responsive to a received voice query, a summarized query response, wherein the summarized query response comprises words that are specified by the template for generating the summarized query response and a word that is not specified by the template for generating the summarized query response but is included in the received voice query and transmitting to the user an audible representation data for providing an audible representation of the summarized query response, as claimed, in addition to the other claim provisions. 
Claims 2-10 and 12-20 depend from allowable claims 1 and 11, respectively, and are therefore allowable on the merits. 


USPN. 2004/0243545	USPN. 2007/0233663
USPN. 2010/0114944	USPN. 7574348	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





August 19, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158